Citation Nr: 0804502	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-21 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
concussion with headaches.  

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee.  

3.  Entitlement to a rating in excess of 10 percent for 
status post right knee anterior cruciate ligament repair 
other than the period of a temporary total rating. 

4.  Entitlement to a rating in excess of 10 percent for 
arthritis of left knee associated with status post right knee 
anterior cruciate ligament repair other than the periods of a 
temporary total rating.

5.  Entitlement to a compensable rating for right hallux 
valgus.

6.  Entitlement to a compensable rating for status post left 
foot bunionectomy.

7.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to November 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that continued a 10 percent rating for 
status post right knee anterior cruciate ligament repair, 
arthritis of right knee and concussion with headaches; and 
continued a zero percent (noncompensable) evaluation for left 
foot bunionectomy and for right hallux valgus.  This matter 
also arises from a September 2003 rating decision that denied 
entitlement to a TDIU based on service-connected 
disabilities.  

The veteran presented testimony at a personal hearing in June 
2007 before the undersigned.

The issues of entitlement to a rating in excess of 10 percent 
for arthritis of the right knee, status post right knee 
anterior cruciate ligament repair, and arthritis of the left 
knee are REMANDED to the RO via the Appeals Management Center 
in Washington, D.C.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not show a diagnosis of multi-infarct dementia 
associated with brain trauma or that the veteran has 
headaches with characteristic prostrating attacks occurring 
on an average once a month over the last several months.  

2.  In service the veteran had surgery for left hallux valgus 
(bunionectomy) with resection of the metatarsal head.  

3.  The evidence of record does not show surgery of the 
veteran's right hallux valgus with resection of the 
metatarsal head or severity of right hallux valgus equivalent 
to amputation of the right great toe.   

4.  The evidence of record does not show that the veteran's 
service-connected disabilities are of such severity so as to 
preclude substantially gainful employment as the veteran 
testified in June 2007 that he was working full time.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
headaches due to concussion have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.124(a), 4.129, Diagnostic 
Codes 8045, 8100, 9304 (2007). 

2.  The criteria for a 10 percent rating, but not greater, 
for status post left bunionectomy have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code (DC) 
5280 (2007).  

3.  The criteria for a compensable rating for right hallux 
valgus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.71a, DC 5280 (2007).  

4.  The criteria for the assignment of a TDIU rating have not 
been met, and there is no evidence to warrant referral for 
consideration of individual unemployability on an extra-
schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003, October 2003, 
December 2005, and May 2007; rating decisions in August 2003, 
September 2003, and February 2006; a statement of the case in 
July 2005; and a supplemental statement of the case in March 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  The Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims for an increased rating for 
right foot hallux valgus, concussion with headaches and TDIU.  
. The Board also has granted a 10 percent rating which is the 
maximum available for left bunionectomy and the veteran had 
been provided with the appropriate rating criteria for hallux 
valgus.  The effective date is to be assigned by the RO.  
Thus, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a supplemental statement of the case issued 
in August 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In August 2006 the veteran wrote that he had no 
other information or evidence to submit to substantiate his 
claim.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


History of concussion with headaches

The veteran asserts that he is entitled to a higher rating 
for his service-connected headaches.  He contends that his 
headaches should be evaluated under DC 8100 for migraine 
headaches.  

Service medical records show that he complained of headaches 
after falling out of a jeep and the diagnosis was mild 
cerebral concussion.  At a VA examination in January 1992 he 
had a normal neurologic examination.  The headaches he 
described suggested that both muscle contraction and vascular 
factor might play a part.  

In a February 1992 rating decision, service connection was 
granted for history of concussion with headaches and a 10 
percent rating under DC 8045 was assigned.  The 10 percent 
evaluation was continued in subsequent rating decisions

VA outpatient treatment records show that in January 2003, 
the veteran presented with a form for his employer requesting 
medical leave during migraine exacerbations.  He had chronic 
headache spasm.  During a migraine he was photosensitive, and 
had nausea and vomiting.  He had not been taking the 
prescribed medication as prophylaxis as directed.  He was 
assessed with migraine and medication was prescribed.  

In September 2004 he presented with complaints of a migraine 
headache for two weeks.  He had been in a room without air 
conditioning and his headache was intensified and he had 
gastrointestinal upset.  In February 2005, he requested a 
medical leave form for missed work due to migraine to cover a 
one year period.  It was agreed that the veteran was to call 
at the time of an episode and a primary care provider would 
decide on time off and provide a work excuse at each episode.  
In April 2005 he reported having had three episodes that 
year.  

At a RO hearing in June 2005 the veteran described having 
migraine headaches two to three times a month.  Some were 
more severe than others and he usually went to sleep in a 
dark room as he was not able to do anything.  He took 
medication and described symptoms of nausea and photophobia.

In July 2005, the veteran wrote that his headaches were 
prostrating on an average of three times per month that 
required three days for recovery.  He was out of work for 
nine days per month.  

Employment records submitted by the veteran show that from 
January to mid-February 2005 he called in sick on two 
occasions.  From then to June 2005, the veteran had not 
called in sick.  From June to October 2005 he was out for an 
extended period of time for approximately four months.  After 
he returned to work in late October 2005 until the end of 
December 2005, he was off for a doctor's appointment one week 
after he had returned to work, in November 2005 he called in 
sick, and in mid-December he had an unexcused absence.  

At a VA examination in January 2006, the veteran described 
his symptoms stating they occurred one to two times a month 
lasting for up to a day.  Precipitating factors included beer 
and MSG.  Relieving factors included sleep and lying down in 
a quiet room.  He was taking medication for these headaches 
with a good response because he had noticed the frequency of 
his headaches had decreased.  The duration of the attacks and 
description of the level of activity were sometimes limited 
and he had gone home approximately once a month for his 
migraine headaches because ordinary activity was not possible 
during some of his more severe headaches.  The diagnosis was 
migraine headaches.  The examiner stated that most headaches, 
including migraine were due to a vascular cause.  Therefore, 
there had been no recharacterization of the headaches as 
migraine as migraine headaches were a vascular type of 
headache.  

The veteran testified in June 2007 that he took medication 
for his headaches every day and at the onset of a migraine.  
Basically he was incapacitated for two to three days.  He did 
not keep a diary of his headaches.  He had to be in a room 
with no light and no noise.  He also had nausea of his 
stomach.  He testified that every couple of months he might 
have a migraine.  

After a review of the evidence, the Board finds that the 
veteran's headache disability does not warrant a higher 
rating under the regulations for headaches due to brain 
trauma or for migraine headaches.  

The regulations provide under DC 8045 for evaluation of brain 
disease due to trauma that purely subjective complaints, such 
as headache, dizziness, or insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under DC 9304, dementia due to head trauma.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under DC 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, or 
facial nerve paralysis resulting from brain trauma are rated 
under the diagnostic codes specifically dealing with such 
disabilities.  38 C.F.R. § 4.124a, DC 8045.  

Thus, the maximum rating available under DC 8045-9304 is 10 
percent for subjective complaints of headaches.  As a 
diagnosis of multi-infarct dementia associated with brain 
trauma is not shown, a rating higher than 10 percent is not 
warranted under DC 9304.  

The RO granted service connection for post-traumatic 
headaches and not for migraine.  Review of the evidence 
reflects that the veteran had a diagnosis of headaches, 
muscular and vascular, linked to head trauma in service.  The 
January 2006 VA examiner indicated that a subsequent 
diagnosis of migraine headaches was not a recharacterization 
of the veteran's headaches as migraine headaches were a 
vascular type of headache.  

Regardless of whether the veteran's headaches are due to 
migraine, the evidence does not indicate that the criteria 
for a rating in excess of 10 percent under DC 8100 are met.  
The rating schedule provides that a 10 percent rating is 
warranted for migraines with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent rating is warranted for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months and a 50 percent 
rating is warranted for migraines with very frequent, 
completely prostrating, and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 
(2007).

Ratings under DC 8100 are generally based upon the frequency 
and severity of migraine attacks.  The evidence does not show 
that the veteran experiences characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  Although in July 2005, the veteran wrote 
that he was out of work for nine days per month due to his 
headaches and in January 2006, he stated that he had gone 
home from work approximately once a month, the objective 
evidence of his employment records do not corroborate his 
statement.  For the first half of 2005 he called in sick on 
two occasions, from June to October 2005 he was out for an 
extended period of time, and after his return in late October 
2005 until the end of December 2005, other than one doctor's 
appointment, he called in sick on one occasion and had one 
unexcused absence.  More recently, he testified in June 2007 
that every couple of months he might have a migraine.  Based 
on the evidence of record, the Board finds that the symptoms 
shown do not more nearly approximate the criteria for a 30 
percent rating under the DC for migraine headaches.

The Board finds, therefore, that the evaluation assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.  The criteria for a higher rating 
are not met.  In denying the claim, the Board has considered 
all the evidence and finds no basis for assignment of staged 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the 
evidence preponderates against the claim for a rating in 
excess of 10 percent for the veteran's service-connected 
headache disorder, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral hallux valgus

The veteran seeks entitlement to a compensable rating for 
status post left foot bunionectomy and hallux valgus of the 
right foot.  He claims that his feet are worse than currently 
evaluated.  

A review shows that in a rating decision in February 1992 the 
veteran was granted entitlement to service connection for 
left foot bunionectomy evaluated as 10 percent disabling and 
hallux valgus of the right foot with history of bursitis 
evaluated as noncompensable.  In service in 1984 he underwent 
a modified Austin bunionectomy on his left foot which 
included resection of the medial exostosis, first metatarsal 
head.  Also in service he was diagnosed with mild hallux 
valgus of his right foot with bursitis, however, surgery was 
not performed on the right foot.  On examination in January 
1992 the conditions were found to be asymptomatic.

In an August 1995 rating decision, after notice was provided, 
a noncompensable rating for left foot bunionectomy was 
assigned effective December 1995.  The noncompensable ratings 
for each foot were continued in subsequent rating decisions.  

At a VA examination in October 2002, the veteran had a mild 
bunion about the right great toe which was painful.  He had a 
well-maintained arch in the hind foot and appropriate amount 
of valgus.  He had no overriding of any of his digits.  
Examination of his left foot revealed a well-healed scar from 
previous bunionectomy and the clinical alignment was good.  

A VA Podiatry note in March 2003 indicates that the veteran's 
use of orthotics was still functioning well.  The diagnoses 
were flexible pes planus bilateral, hallux abductovalgus 
bilateral and degenerative joint disease bilateral.  

At a follow-up appointment in November 2005, the veteran 
reported having no pain when wearing closed shoes.  On 
examination, the orthotic inserts were functioning well.  
There was no pain on palpation or range of motion in midfoot 
or forefoot.  

At a VA examination in January 2006, the veteran related that 
no surgery had been performed for his right hallux valgus 
deformity.  He described stiffness, redness, and pain on 
walking.  He had flare-ups occurring two to three times a 
week, lasting for a day.  Precipitating factors include 
prolonged walking.  Examination of the right foot showed no 
functional loss.  There was no pain on motion and repetition 
of movement was not limited by pain, fatigue, weakness, or 
lack of endurance.  There was no edema, instability, 
weakness, or tenderness.  There was no pain on manipulation.  
He had no limitations on standing or walking.  He did not 
have any callosities or breakdown due to abnormal weight 
bearing.  The diagnosis was degenerative joint disease of the 
right foot and hallux valgus of the right foot.  The examiner 
opined that the veteran's level of severity was mild as noted 
by x-ray findings and an unremarkable examination.

X-rays in January 2006 showed mild to moderate narrowing of 
the first metatarsophalangeal joints bilaterally.  There was 
mild valgus deformity involving the right and left great 
toes; slightly more on the right.  There was minimal to mild 
osteophytic spurring.  

With regard to his left foot, the veteran complained of pain 
with walking, stiffness and little flexibility of the first 
toe when there was pain.  He had flare-ups once a month 
lasting for one to two days.  Precipitating factors included 
cold weather and prolonged walking.  Examination showed that 
the veteran had no functional loss of the left toes or of the 
foot.  Repetitive movement was not hindered by pain, fatigue, 
weakness or lack of endurance.  There was no painful motion, 
edema, instability, weakness, or tenderness.  He walked with 
a cane because of knee pain.  He did not have any callosities 
or breakdown due to abnormal weight bearing.  He had mild, 
ten degrees valgus deformity noted.  The diagnosis was status 
post bunionectomy for left hallux valgus.  The examiner 
opined that the veteran's current symptoms were mild as noted 
by x-ray findings and clinical examination.  

October 2006 private medical records show the veteran sought 
treatment for his right foot.  He had pain on ambulation 
which was worse during work and cold weather.  Although the 
complaints were of the right foot, the objective findings are 
stated to be of the left first metacarpophalangeal joint and 
the x-rays were of the left foot.  The assessment was hallux 
abductovalgus and painful mal-positioned bipartite sesamoid.  
The suggested treatment was to continue with conservative 
treatment or proceed with surgical resolution and the veteran 
expressed a desire to have surgery.  

The veteran claimed in January 2007 that his right foot 
required surgery.  At his June 2007 hearing, however, he 
testified that surgery on his right foot had not been 
performed and was not scheduled at that time.  He testified 
as to the symptoms of his bilateral hallux valgus and the 
effect on his daily activities.  

After a complete review of the evidence, the Board finds that 
a compensable rating is warranted for status post 
bunionectomy of the left foot and a noncompensable rating is 
continued for hallux valgus of the right foot.  

The veteran's bilateral hallux valgus disability has been 
rated as noncompensable under DC 5280.  38 C.F.R. § 4.71a, DC 
5280.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2007).  Under DC 5280, a 10 percent rating is warranted for 
unilateral hallux valgus where the hallux valgus is severe, 
equivalent to amputation of the great toe, or is status post 
resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 
5280.

With regard to the status post bunionectomy of the left foot, 
the Board finds that the veteran is entitled to a 10 percent 
rating.  The evidence of record shows that the veteran 
underwent surgical correction of his left hallux valgus in 
service and the operative report indicates there was 
resection of the first metatarsal head.  Thus, entitlement to 
a 10 percent rating for left foot bunionectomy is shown based 
on status post resection of the metatarsal head.  That is the 
maximum rating available for hallux valgus, unilateral.  38 
C.F.R. § 4.71a, DC 5280.

With regard to the veteran's hallux valgus of the right foot, 
the Board finds that the veteran is not entitled to a 
compensable rating.  The evidence shows that the veteran has 
complaints of pain and uses orthotic inserts which provide 
some relief.  On VA examination in January 2006, no 
functional loss was shown.  There was no pain on motion or on 
manipulation.  X-ray finding was of mild valgus deformity and 
the level of severity was described as mild.  Even with 
consideration that the findings shown on private examination 
in October 2006 were of the right foot, these findings are 
not severe or equivalent to amputation of the right great 
toe.  After the examination the veteran was given the option 
to continue with conservative treatment or to have surgery.  
The veteran testified that his right foot required surgery.  
However, to date no evidence has been received that surgical 
correction of right hallux valgus with resection of the 
metatarsal head on his right great toe has been performed.  
The VA and private medical records do not reflect such severe 
disability from hallux valgus on the right foot as to make it 
equivalent to amputation.  Accordingly, the Board finds the 
preponderance of the evidence is against a compensable 
disability rating for hallux valgus of the right foot.  
38 C.F.R. § 4.71a, DC 5280.

The Board has considered whether a staged rating is 
appropriate for hallux valgus of the right foot.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the factual 
findings do not show distinct time periods where the right 
hallux valgus exhibited symptoms that would warrant different 
ratings.  Surgical resection of the metatarsal head is not 
shown and veteran's symptoms throughout the course of the 
period on appeal are not severe or equivalent to amputation.  
As such a staged rating is not warranted.  As the 
preponderance of the evidence is against the claim for a 
compensable rating for hallux valgus of the right foot, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

In order to establish entitlement to TDIU due to service- 
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  In reaching 
such a determination, the central inquiry is whether the 
veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  Consideration may be given to 
the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993); VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  
The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2007), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b). 

Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b). 

Throughout this appeal, the evidence shows that the veteran 
has been working full-time at substantially gainful 
employment.  He testified in June 2007 that he continued to 
work full time although there were some days when he did not 
go to work.  He indicated that he was in a precarious 
situation at work and it was unclear how long he would be 
able to continue working at his place of employment.  He was 
notified by the undersigned Veterans Law Judge at the hearing 
that if there were any change in his working status to 
forward the pertinent evidence to his representative who in 
turn would forward it to VA to be placed in his claims 
folder.  The veteran agreed to provide such information is 
there was a change.  To date, no such evidence has been 
received.  

The evidence of record shows that the veteran is working full 
time.  Thus, his service-connected disabilities do not 
preclude substantially gainful employment.  Accordingly, the 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to a rating in excess of 10 percent for headaches 
due to concussion is denied.  

Entitlement to a 10 percent disability evaluation for status 
post bunionectomy of the left foot is granted, subject to 
regulatory criteria applicable to payment of monetary awards. 

Entitlement to a compensable evaluation for hallux valgus of 
the right foot is denied.

Entitlement to a TDIU is denied.


REMAND

The veteran seeks an increased evaluation for his bilateral 
knee disability.  He is currently in receipt of a 10 percent 
rating for arthritis of the right knee under DC 5010, a 10 
percent rating for status post right knee anterior cruciate 
ligament repair evaluated as instability of the right knee 
under DC 5299-5257, and a 10 percent rating for arthritis of 
the left knee associated with status post right knee due to 
anterior cruciate ligament repair under DC 5299-5257.

He testified in June 2007 that since a VA examination in 
January 2006 his knees had worsened.  He had received 
treatment for his left knee about a month or two prior to the 
hearing because he could not bend his knee at all.  When that 
happened, he then shifted his weight to his right knee which 
was the worse knee and increased the right knee symptoms.  

A VA examination for bilateral knee disability should be 
conducted based on the veteran's testimony that his bilateral 
knee disability has worsened.  The Board is unable to make an 
accurate assessment of the veteran's current chronic 
condition on the basis of the evidence of record, and the 
veteran should therefore be afforded an additional 
examination.  Green v. Derwinski, 1 Vet. App. 121 (1991) 
(duty to assist may include the conduct of a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).  In addition, VA treatment records should be secured.  
38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Secure VA medical treatment records 
for the veteran's bilateral knee 
disabilities from January 2006 to the 
present.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his bilateral knee 
disabilities.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination and that review should be 
noted in the examination report.  The 
examiner's report should set forth all 
current complaints, findings, and 
diagnoses for each knee.  The report 
should include range-of-motion findings 
and findings as to any weakness.  The 
examiner should fully describe any 
functional limitation due to pain, any 
weakened movement, excess fatigability, 
pain with use, or incoordination present.  
Any additional limitation of motion during 
flare-ups and following repetitive use 
should also be noted.

3.  Then, readjudicate the claims.  If 
action remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the appropriate opportunity for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


